Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 3/31/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubota et al. (“Three-dimensional Hybrid-PIC Simulation of Microwave Neutralizer”; publication date: October 2013; hereinafter, “Kubota”), in view of Adachi et al. (JPH09245658A; hereinafter, “Adachi”).
Regarding independent claim 1, Kubota discloses a microwave plasma source (Figures 1 and 2, for example) comprising: 
a tubular magnet portion having a first opening end and a second opening end located on a side opposite to the first opening end, the first opening end having a first polarity and the second opening end having a second polarity opposite to the first polarity (annotated Figure 1 below: “Magnet”); 
a tubular body surrounded by the tubular magnet portion (Figure 1: “Conductor”); 
a first magnetic circuit portion being in contact with the first opening end and closing the first opening end (figure 1: “Front Yoke”); 
a second magnetic circuit portion being in contact with the second opening end, being disposed opposite to the first magnetic circuit portion, and having a first opening part that opens a space surrounded by the tubular body (Figure 1: “Back Yoke”); 
an antenna penetrating the first magnetic circuit portion, being introduced to the space, and being capable of supplying microwave power to the space (Figure 1: “Antenna”; Table 1: Microwave frequency = 2.45 GHz); 
a nozzle portion being in contact with the second magnetic circuit portion on a side opposite to the first magnetic circuit portion and having a second opening part that has a smaller opening area than the first opening part and communicates with the first opening part (Figure 1: combination of “Spacer” and “Orifice”); 
a gas port portion (Figure 1: Gas input at the bottom, i.e., “Back Yoke”) being capable of supplying a discharge gas to the space (Figure 1 and Table 1: gas Xe); and 
                
                    λ
                
             (mm) (Table 1: Microwave frequency 2.45GHz), the microwave plasma source is configured to satisfy a relational expression                 
                    λ
                    >
                    3.41
                    *
                    (
                    a
                    /
                    2
                    )
                
             (Figure 1 and Table 1: at 2.45GHz,                 
                    λ
                
            =122.36 > 3.41 * 18/2 = 30.7; therefore, the relational expression is satisfied).
Kubota does not specify that the gas port portion is “penetrating the tubular magnet portion and the tubular body”. 
However, Adachi discloses a plasma neutralizer (see FIG. below) wherein the gas input (4) is provided on the side of the Back Yoke.
It would have been obvious before the effective filing date of the claimed invention to modify the plasma source of Kubota by placing the gas inlet between the Back Yoke and Conductor/Magnet. This modification would have been obvious to a person of ordinary skill in the art since changing the placement of the gas inlet in the particular arrangement of Kubota from bottom to the side will not affect the operation of the plasma source.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to meet the design requirements of a particular plasma source where inserting the gas input from the side is preferred.



    PNG
    media_image1.png
    257
    345
    media_image1.png
    Greyscale
[AltContent: textbox (“Magnet”)][AltContent: arrow][AltContent: textbox (“Conductor”)][AltContent: arrow][AltContent: textbox (“Front Yoke”)][AltContent: textbox (“Spacer”)][AltContent: arrow][AltContent: arrow][AltContent: textbox (“Antenna”)][AltContent: arrow][AltContent: textbox (“Back Yoke”)][AltContent: arrow]


    PNG
    media_image3.png
    330
    365
    media_image3.png
    Greyscale

Regarding claim 2, Kubota discloses the microwave plasma source according to Claim 1, wherein 

 {02521151.1}the protrusion portion surrounds a part of the antenna (see Figure 1), 
the protrusion portion includes a tip portion tapering toward a corner portion at which a main surface of the second magnetic circuit portion on a first magnetic circuit portion side and an inner wall of the first opening part intersect with each other (see Figure 1), and 
a mirror ratio of a magnetic field formed between the tip portion and the corner portion is three or higher (Table 1:                 
                    f
                
            =2.45GHz, based on equation                 
                    2
                    π
                    f
                    =
                    e
                    B
                    /
                    m
                
             where, e represents an elementary charge, and m represents an electron mass, the mirror ratio between the tip of the protrusion and the edge of the “Front Yoke” is three or higher).
Regarding claim 3, Kubota discloses the microwave plasma source according to Claim 2, wherein at least any one of the tip portion and the corner portion is configured to have an acute angle (see Figure 1).  
Regarding claim 4, Kubota discloses the microwave plasma source according to Claim 2, wherein an inner diameter of the first opening part is larger than an outer diameter of the protrusion portion (Figure 1: the diameter of the central opening of the “Back Yoke” is visibly smaller than the diameter at the top).
Regarding claim 5, Kubota discloses the microwave plasma source according Claim 1, wherein, in plasma generated by the discharge gas formed in the space, a density of the plasma exposed to the insulating member is higher than a density of the plasma formed in the first opening part (see Figure 5: the density near the back Yoke is higher than the density near the orifice).  
Regarding claim 6, Kubota discloses the microwave plasma source according Claim 1, wherein the antenna has a first antenna portion extending from the first magnetic circuit portion toward the 
Regarding claim 7, Kubota discloses the microwave plasma source according to Claim 6, but does not specify “wherein the second antenna portion includes a plurality of members, and the plurality of members each intersect with the first antenna portion.”
However, Adachi discloses in ¶¶ 14 and 23, for example that using an antenna with a symmetrical shape would increase the efficiency of the plasma source device. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the antenna of Kubota but extending the second antenna portion of Kubota in order to create a symmetrical shape which will yield a more efficient plasma source device.
Regarding claim 8, Kubota discloses the microwave plasma source according Claim 1, but does not disclose: “wherein the antenna has a first antenna portion extending in a direction toward the nozzle portion from the first magnetic circuit portion and a second antenna portion formed in a disc shape or a cone shape, and the first antenna portion is connected to a central part of the second antenna portion.”
However, Adachi discloses in ¶¶ 14 and 23, for example that using an antenna with a symmetrical shape would increase the efficiency of the plasma source device. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the antenna of Kubota but extending the second antenna portion of Kubota in order to create a symmetrical shape such as a disk which will yield a more efficient plasma source device.
Regarding claim 9, Kubota discloses the microwave plasma source according Claim 1, wherein, in the gas port portion, a supply opening of the discharge gas is disposed such that a distance between the supply opening and a tip of the antenna becomes shortest (Figure 1: under broadest reasonable interpretation, ).
Regarding claim 10, Kubota discloses the microwave plasma source according Claim 1, further comprising: 
an electrode mechanism that withdraws charged particles in plasma formed in the space using an electrostatic field (Figure 1: the virtual anode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844